Exhibit 10.1

Execution Copy

Consent to CIE Sale Transaction

July 30, 2016

Reference is made to that certain Amended and Restated Agreement and Plan of
Merger, dated as of July 9, 2016 (the “Merger Agreement”), between Caesars
Acquisition Company (“CAC”) and Caesars Entertainment Corporation (“CEC”).
Capitalized terms used herein but not defined herein shall have the meaning
given them in the Merger Agreement.

WHEREAS, Caesars Interactive Entertainment, Inc., an indirect subsidiary of CAC
(“CIE”), intends to enter into a transaction for the sale of its social and
mobile games business on substantially the terms contained in that certain draft
Stock Purchase Agreement provided to CEC prior to the date hereof, a copy of
which is attached hereto as Exhibit A (the “Potential Transaction”);

WHEREAS, the Merger Agreement requires the approval, consent or waiver by the
Strategic Alternatives Committee of the board of directors of CEC (the
“Strategic Alternatives Committee”), including, without limitation, pursuant to
Section 5.2(b) and Section 5.7(k) of the Merger Agreement; and

WHEREAS, in accordance with Section 5.2(b) and Section 5.7(k) of the Merger
Agreement, and in order to confirm the agreement of the undersigned with the
provisions included herein, CEC desires to grant any and all approvals, consents
or waivers with respect to the Potential Transaction which are required pursuant
to the Merger Agreement and to confirm that the Strategic Alternatives Committee
has approved the same.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agrees as follows:

1. Consent to Potential Transaction. In accordance with the Merger Agreement,
CEC hereby (i) approves and consents to the Potential Transaction and confirms
that the Strategic Alternatives Committee has approved and consented to the
Potential Transaction as required pursuant to the Merger Agreement, including,
without limitation, Section 5.2(b) and Section 5.7(k) of the Merger Agreement,
and (ii) waives any and all other rights that CEC may have that in any way
prohibit or otherwise restrict the ability of CAC, CIE or any other affiliate to
consummate the Potential Transaction, including any restructuring of CIE in
order to facilitate the Potential Transaction.

2. CEC and CAC Distributions or Advances. CAC and CEC agree to use commercially
reasonable efforts to amend, or cause to be amended, the CGP operating agreement
prior to the closing of the Potential Transaction to permit CGP following the
closing of the Potential Transaction to: (i) make one or more distributions or
advances to CEC or its subsidiaries as promptly as reasonably practicable
following the request of CEC, in an amount not to exceed $200 million for the
payment of professional fees and an amount not to exceed $100 million for the
support or advancement of a proposed casino project in South Korea without a
corresponding pro rata distribution to CAC, and (ii) make one or more
distributions or advances to CAC in a sufficient cash amount to pay its tax
liabilities in connection with the Potential Transaction as calculated in
accordance with the planned usage of tax attributes of



--------------------------------------------------------------------------------

CAC and CEC in connection with the Proposed Transaction as planned by the tax
department of Caesars Enterprises Services as of the date hereof, without a
corresponding pro rata tax distribution to CEC; and in each case, to permit such
distributions or advances in a manner that as equitably as possible otherwise
preserves the relative rights of the members of CGP upon a liquidation of CGP
and their other rights and privileges under the CGP operating agreement prior to
the amendment. CAC and CEC agree that any such amendment of the CGP operating
agreement will require the recommendation of the CAC Special Committee prior to
its execution by CAC and will require the recommendation of the CEC Strategic
Alternatives Committee prior to its execution by CEC or any subsidiary of CEC.

3. Counterparts. This consent may be executed in any number of counterparts, and
any party hereto may execute any such counterpart, each of which when executed
and delivered shall be deemed to be an original and all of which counterparts
taken together shall constitute but one and the same instrument.

4. Governing Law. This consent shall be governed by and construed in accordance
with the domestic laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

5. Successors and Assigns. This consent shall be binding upon the undersigned
and its successors and assigns and shall inure to the benefit the undersigned
and its successors and assigns.

[Remainder of Page Left Intentionally Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this consent as of the date
first above written.

 

CAESARS ENTERTAINMENT CORPORATION By:  

/s/ Eric Hession

Name:   Eric Hession Title:   CFO

 

CAESARS ACQUISITION COMPANY By:  

/s/ Craig Abrahams

Name:   Craig Abrahams Title:   Chief Financial Officer

[Consent to CIE Sale Transaction]